In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (F. Rivera, J.), entered September 18, 2008, which denied its motion for summary judgment dismissing the complaint.
*587Ordered that the order is affirmed, with costs.
The plaintiff allegedly sustained personal injuries when she fell down some stairs while exiting the defendant’s building. The plaintiff subsequently commenced this action. The defendant then unsuccessfully moved for summary judgment.
The defendant bore the burden of establishing its prima facie entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The Supreme Court properly concluded that the defendant failed to meet that burden, as, inter alia, it did not demonstrate that the stairs in question need not have been equipped with handrails. Moreover, if handrails were required, there is a triable issue of fact as to whether the lack of handrails was the proximate cause of the plaintiffs fall (see Asaro v Montalvo, 26 AD3d 306 [2006]).
Since the defendant did not meet its prima facie burden, it is unnecessary to consider the adequacy of the opposing papers (see Keese v Imperial Gardens Assoc., LLC, 36 AD3d 666 [2007]). Accordingly, the defendant’s motion for summary judgment dismissing the complaint was properly denied. Prudenti, P.J., Miller, Leventhal and Lott, JJ., concur.